DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Jeonghyun Ju on 6/3/2021.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 1, line 29, after “radial direction” delete “of the outer liner”.

Claim 6, line 2, after “thereof”, delete –in a radial direction--.
Claim 8, line 27, after “radial direction”, delete – of the insertion pipe--.
Claim 13, line 2, after “an outer surface”, delete –in a radial direction--.
Claim 15, line 29, after “radial direction”, delete –of the insertion pipe--.
Claim 20, line 2, after “outer surface thereof”, delete –in a radial direction--.

Allowable Subject Matter
Claims 1-2, 6, 8-9, 13, 15-16, 20 are allowed.
the claims now adopt all previously indicated allowable subject matter cited in the office action mailed 12/23/2020 and the application is in condition for allowance for the reasons stated therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/GERALD L SUNG/Primary Examiner, Art Unit 3741